ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Thomas J. Davis, Inc.                           ) ASBCA No. 62634
                                                )
Under Contract No. W912UM-12-C-0029             )

APPEARANCE FOR THE APPELLANT:                      Yong Eui Song, Esq.
                                                    Central IP & Law
                                                    Seoul, Korea

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Robert M. Sundberg, Esq.
                                                   SoCheung Lee, Esq.
                                                   Steven H. Finch, Esq.
                                                    Engineer Trial Attorneys
                                                    U.S. Army Engineer District, Far East
                                                    Seoul, Korea

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: September 20, 2021



                                                J. REID PROUTY
                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals


        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62634, Appeal of Thomas J. Davis,
Inc., rendered in conformance with the Board’s Charter.

       Dated: September 20, 2021




                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals